Exhibit 10.1


FORM OF SUBORDINATED NOTE PURCHASE AGREEMENT
This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
November 8, 2019, and is made by and between Veritex Holdings, Inc., a Texas
corporation (the “Company”), and the purchaser of the Subordinated Notes (as
defined herein) named on the signature page hereto (the “Purchaser” and,
together with the Other Purchasers of Subordinated Notes in the Other Private
Placements (as defined herein), the “Purchasers”).
RECITALS
WHEREAS, the Company has offered to sell the Purchasers up to $75,000,000 in
aggregate principal amount of Subordinated Notes of the Company, which aggregate
principal amount is intended to qualify as Tier 2 Capital (as defined herein);
WHEREAS, concurrently with the purchase of the Purchased Subordinated Notes (as
defined herein) contemplated herein, the Company has agreed to sell, and other
purchasers (the “Other Purchasers”) have agreed to purchase, Subordinated Notes
in private placements (the “Other Private Placements”), with the closing of such
Other Private Placements to occur simultaneously with the closing of the
transactions contemplated by this Agreement;
WHEREAS, the Company has engaged Sandler O’Neill + Partners, L.P. and Keefe,
Bruyette & Woods, Inc. as its placement agent and co-placement agent,
respectively (each, a “Placement Agent” and together, the “Placement Agents”),
for the offering of the Subordinated Notes;
WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), or a
“qualified institutional buyer” as such term is defined in Rule 144A under the
Securities Act (a “QIB”);
WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D; and
WHEREAS, the Purchaser is willing to purchase from the Company a Subordinated
Note (the “Purchased Subordinated Note”) in the principal amount set forth on
the Purchaser’s signature page hereto (the “Purchased Subordinated Note Amount”)
in accordance with the terms, subject to the conditions and in reliance on, the
recitals, representations, warranties, covenants and agreements set forth herein
and in the Subordinated Notes;
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
AGREEMENT
1.
DEFINITIONS.

1.1    Defined Terms. The following capitalized terms used in this Agreement
have the meanings defined or referenced below. Certain other capitalized terms
used only in specific sections of this Agreement may be defined in such
sections.
“Affiliate” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by or under common control
with said Person and its respective Affiliates.
“Agreement” has the meaning set forth in the preamble.
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC that apply to such transfer or
exchange.
“Bank” means Veritex Community Bank, a Texas state-chartered bank and wholly
owned subsidiary of the Company.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of New York or Texas are permitted or
required by any applicable law, regulation or executive order to close.
“Bylaws” means the bylaws of the Company, as in effect on the Closing Date.
“Certificate of Formation” means the certificate of formation of the Company, as
in effect on the Closing Date.
“Closing” has the meaning set forth in Section 2.2.
“Closing Date” means November 8, 2019.
“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.
“Company Covered Person” has the meaning set forth in Section 4.2.4.
“Company’s Reports” means (i) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2018, as filed with the SEC; (ii) the Company’s
Definitive Proxy Statement on Schedule 14A related to its 2019 Annual Meeting of
Stockholders, as filed with the SEC; and (iii) the Company’s Quarterly Reports
on Form 10-Q for the quarters ended March 31, 2019, June 30, 2019 and September
30, 2019, each as filed with the SEC.
“Disbursement” has the meaning set forth in Section 3.1.
“Disqualification Event” has the meaning set forth in Section 4.2.4.
“DTC” has the meaning set forth in Section 3.1.
“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FDIC” means the Federal Deposit Insurance Corporation.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
“Global Notes” has the meaning set forth in Section 3.1.
“Governmental Agency” means, individually or collectively, any federal, state,
county or local governmental department, commission, board, regulatory authority
or agency (including each applicable Regulatory Agency) with jurisdiction over
the Company or a Subsidiary of the Company.
“Governmental Licenses” has the meaning set forth in Section 4.3.
“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.
“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.
“Holder” has the meaning set forth in the Subordinated Notes.
“Indebtedness” means and includes: (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
the Company or any Subsidiary of the Company; and (ii) all obligations secured
by any lien in property owned by the Company or any Subsidiary of the Company
whether or not such obligations shall have been assumed; provided, Indebtedness
shall not include deposits or other indebtedness created, incurred or maintained
in the ordinary course of the Company’s or the Bank’s business (including
federal funds purchased, advances from any Federal Home Loan Bank, secured
deposits of municipalities, letters of credit issued by the Company or the Bank
and repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.
“Indenture” means the indenture, dated as of the date hereof, by and between the
Company and UMB Bank, N.A., as trustee, substantially in the form attached
hereto as Exhibit A, as the same may be amended or supplemented from time to
time in accordance with the terms thereof.
“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.
“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided, that
“Material Adverse Effect” shall not be deemed to include the impact of (1)
changes in banking and similar laws, rules or regulations of general
applicability or interpretations thereof by Governmental Agencies, (2) changes
in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to the Company or the Purchaser, (4) direct effects of compliance with
this Agreement on the operating performance of the Company or the Purchaser,
including expenses incurred by the Company or the Purchaser in consummating the
transactions contemplated by this Agreement, and (5) the effects of any action
or omission taken by the Company with the prior written consent of the
Purchaser, and vice versa, or as otherwise contemplated by this Agreement and
the Subordinated Notes.
“Maturity Date” means November 15, 2029.
“Other Private Placements” has the meaning set forth in the recitals.
“Other Purchasers” has the meaning set forth in the recitals.
“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
“Placement Agents” has the meaning set forth in the recitals.
“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.
“Purchased Subordinated Note” has the meaning set forth in the preamble.
“Purchased Subordinated Note Amount” has the meaning set forth in the preamble.
“Purchaser” has the meaning set forth in the preamble.
“QIB” has the meaning set forth in the recitals.
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Company and the Purchasers in the form
attached as Exhibit B hereto.
“Regulation D” has the meaning set forth in the recitals.
“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.
“SEC” means the United States Securities and Exchange Commission.
“Secondary Market Transaction” has the meaning set forth in Section 5.7.
“Securities Act” has the meaning set forth in the recitals.
“Subordinated Notes” means the Subordinated Notes in the forms attached as
exhibits to the Indenture, as amended, restated, supplemented or modified from
time to time, and each Subordinated Note delivered in substitution or exchange
for such Subordinated Note.
“Subordinated Note Amount” has the meaning set forth in the recitals.
“Subsidiary” means, with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.
“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.
“Tier 2 Capital Event” has the meaning set forth in the Indenture.
“Transaction Documents” has the meaning set forth in Section 3.2.1(a).
“Trustee” means the trustee or successor in accordance with the applicable
provisions of the Indenture.
1.2    Interpretations. The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined. The words “hereof,” “herein”
and “hereunder” and words of like import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “including” when used in this Agreement without the phrase
“without limitation,” shall mean “including, without limitation.” All references
to time of day herein are references to Eastern Time unless otherwise
specifically provided. All references to this Agreement, the Subordinated Notes
and the Indenture shall be deemed to be to such documents as amended, modified
or restated from time to time. With respect to any reference in this Agreement
to any defined term, (i) if such defined term refers to a Person, then it shall
also mean all heirs, legal representatives and permitted successors and assigns
of such Person, and (ii) if such defined term refers to a document, instrument
or agreement, then it shall also include any amendment, replacement, extension
or other modification thereof.
1.3    Exhibits Incorporated. All exhibits attached are hereby incorporated into
this Agreement.
2.
SUBORDINATED DEBT.

2.1    Certain Terms. Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the Purchaser the Purchased Subordinated
Note, which will be issued pursuant to the Indenture, in an amount equal to the
Purchased Subordinated Note Amount. The Purchaser agrees to purchase the
Purchased Subordinated Note from the Company on the Closing Date in accordance
with the terms of, and subject to the conditions and provisions set forth in,
this Agreement, the Indenture and the Subordinated Notes. The Purchased
Subordinated Note Amount shall be disbursed in accordance with Section 3.1.
2.2    The Closing. The execution and delivery of the Transaction Documents (the
“Closing”) shall occur at the offices of the Company at 10:00 a.m. (local time)
on the Closing Date, or at such other place or time or on such other date as the
parties hereto may agree. The Closing shall occur simultaneously with the
closing of the Other Private Placements.
2.3    Right of Offset. The Purchaser hereby expressly waives any right of
offset the Purchaser may have against the Company.
2.4    Use of Proceeds. The Company shall use the net proceeds from the sale of
Subordinated Notes for general corporate purposes, including the repayment of
outstanding subordinated debt and potential share repurchases.
3.
DISBURSEMENT.

3.1    Disbursement. On the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 have been satisfied by the Company and the
Company has executed and delivered to the Purchaser this Agreement in form and
substance reasonably satisfactory to the Purchaser, the Purchaser shall disburse
in immediately available funds the Purchased Subordinated Note Amount set forth
next to its name on its signature page hereto to the Company in exchange for an
electronic securities entitlement through the facilities of The Depository Trust
Company (“DTC”) in accordance with the Purchaser’s Deposit/Withdrawal At
Custodian (“DWAC”) information set forth on its signature page hereto and the
Applicable Procedures in the Purchased Subordinated Note with a principal amount
equal to such Purchased Subordinated Note Amount (the “Disbursement”). The
Company will deliver to the Trustee one or more global certificates representing
the Subordinated Notes (collectively, the “Global Notes”) registered in the name
of Cede & Co., as nominee for DTC.
3.2    Conditions Precedent to Disbursement.
3.2.1    Conditions to the Purchaser’s Obligation. The obligation of the
Purchaser to consummate the purchase of the Purchased Subordinated Note at the
Closing and to effect the Disbursement is subject to delivery by or at the
direction of the Company to the Purchaser (or, with respect to the Indenture,
the Trustee) each of the following (or written waiver by the Purchaser prior to
the Closing of such delivery):
(a)    Transaction Documents. This Agreement, the Indenture, the Global Notes
and the Registration Rights Agreement (collectively, the “Transaction
Documents”), each duly authorized and executed by the Company, and delivery of
written instruction to the Trustee (with respect to the Indenture).
(b)    Authority Documents.
(i)
A copy, certified by the Secretary or Assistant Secretary of the Company, of the
Certificate of Formation of the Company;

(ii)
A certificate with respect to the Company’s existence in the State of Texas
issued by the Secretary of State of the State of Texas;

(iii)
A copy of the results of a search, conducted as of the Closing Date, from the
Franchise Tax Account Status search on the public website of the Texas
Comptroller of Public Accounts, indicating that, as of such time, the Company’s
right to transact business in the State of Texas is intact;

(iv)
A copy, certified by the Secretary or Assistant Secretary of the Company, of the
Bylaws of the Company;

(v)
A copy, certified by the Secretary or Assistant Secretary of the Company, of the
resolutions of the board of directors of the Company and any committee thereof
authorizing the execution, delivery and performance of the Transaction
Documents;

(vi)
An incumbency certificate of the Secretary or Assistant Secretary of the Company
certifying the names of the officer or officers of the Company authorized to
sign the Transaction Documents and the other documents provided for in this
Agreement; and

(vii)
The opinion of Covington & Burling LLP, special counsel to the Company, and of
D. Woodard Glenn, P.C., Texas counsel to the Company, each dated as of the
Closing Date, substantially in the form set forth at Exhibit C attached hereto
addressed to the Purchasers and Placement Agents.

(c)    Other Documents. Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
the Purchaser may reasonably request.
3.2.2    Conditions to the Company’s Obligation.
(a)    Since the date of this Agreement, there shall not have been any action
taken, or any law, rule or regulation enacted, entered, enforced or deemed
applicable to the Company or its Subsidiaries or the transactions contemplated
by this Agreement by any Governmental Agency that imposes any restriction or
condition that the Company determines, in its reasonable good faith judgment, is
materially and unreasonably burdensome on the Company’s business or would
materially reduce the economic benefits of the transactions contemplated by this
Agreement to the Company to such a degree that Company would not have entered
into this Agreement had such condition or restriction been known to it on the
date hereof.
(b)    With respect to the Purchaser, the obligation of the Company to
consummate the sale of the Purchased Subordinated Note and to effect the Closing
is subject to delivery by or at the direction of the Purchaser to the Company
each of the following (or written waiver by the Company prior to the Closing of
such delivery):
(i)
Transaction Documents. This Agreement and the Registration Rights Agreement,
each duly authorized and executed by the Purchaser.

(ii)
Form W-9. A duly completed and executed Form W-9 applicable to the Purchaser.

(iii)
Disbursement. The Purchaser shall disburse the Purchased Subordinated Note
Amount to the Company in accordance with Section 3.1.

(iv)
Other Documents. Such other certificates, affidavits, schedules, resolutions,
notes and/or other documents which are provided for hereunder or as the Company
may reasonably request.

4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents and warrants to the Purchaser as follows:
4.1    Organization and Authority.
4.1.1    Organization Matters of the Company and Its Subsidiaries.
(a)    The Company is a duly organized corporation, is validly existing under
the laws of the State of Texas and has all requisite corporate power and
authority to conduct its business and activities as presently conducted, to own
its properties, and to perform its obligations under the Transaction Documents.
The Company is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to so qualify or to be in good
standing would not result in a Material Adverse Effect on the Company. The
Company is duly registered as a bank holding company under the Bank Holding
Company Act of 1956, as amended.
(b)    The entities listed on Exhibit 21.1 to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2018 are the only “significant
subsidiaries” (as defined in Rule 1-02 of Regulation S-X under the Exchange Act)
of the Company. Each Subsidiary of the Company has been duly organized, is
validly existing and in good standing under the laws of its jurisdiction of its
organization, has corporate or other similar power and authority to own, lease
and operate its properties and to conduct its business and is duly qualified as
a foreign organization to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not reasonably be expected
to result in a Material Adverse Effect on the Company. All of the issued and
outstanding shares of capital stock or other Equity Interests in each Subsidiary
of the Company have been duly authorized and validly issued, are fully paid and
non-assessable (to the extent such concepts apply to entities other than
corporations) and are owned by the Company, directly or through Subsidiaries of
the Company, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim; none of the outstanding shares of capital stock of, or
other Equity Interests in, any Subsidiary of the Company were issued in
violation of the preemptive or similar rights of any security holder of such
Subsidiary of the Company or any other entity.
(c)    The Bank is a Texas state-chartered bank. The deposit accounts of the
Bank are insured by the FDIC up to applicable limits. The Bank has not received
any notice or other information indicating that the Bank is not an “insured
depository institution” as defined in 12 U.S.C. Section 1813, nor has any event
occurred which could reasonably be expected to adversely affect the status of
the Bank as an FDIC-insured institution.
4.1.2    Capital Stock and Related Matters. All of the outstanding capital stock
of the Company has been duly authorized and validly issued and is fully paid and
non-assessable. There are, as of the date hereof, no outstanding options,
rights, warrants or other agreements or instruments obligating the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of the capital stock of the Company or obligating the Company to grant,
extend or enter into any such agreement or commitment to any Person other than
the Company except pursuant to the Company’s equity incentive plans duly adopted
by the Company’s board of directors.
4.2    No Impediment to Transactions.
4.2.1    Transaction is Legal and Authorized. The issuance of the Subordinated
Notes pursuant to the Indenture, the borrowing of the aggregate of the
Subordinated Note Amount, the execution of the Transaction Documents and
compliance by the Company with all of the provisions of the Transaction
Documents are within the corporate and other powers of the Company.
4.2.2    Agreement, Indenture and Registration Rights Agreement. This Agreement,
the Indenture and the Registration Rights Agreement have been duly authorized,
executed and delivered by the Company, and, assuming due authorization,
execution and delivery by the other parties thereto, including the Trustee for
purposes of the Indenture, constitute the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
4.2.3    Subordinated Notes. The Subordinated Notes have been duly authorized by
the Company and when executed by the Company and completed and authenticated by
the Trustee in accordance with, and in the forms contemplated by, the Indenture
and issued, delivered to and paid for by the Purchaser and the Other Purchasers
in accordance with the terms of this Agreement and the agreements executed in
connection with the Other Private Placements, will have been duly issued under
the Indenture and will constitute legal, valid and binding obligations of the
Company, entitled to the benefits of the Indenture, and enforceable in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles. When executed and delivered, the Subordinated Notes will be
substantially in the forms attached as exhibits to the Indenture.
4.2.4    Exemption from Registration. Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes. Except as set forth on Schedule 4.2.4 hereto, no “bad actor”
disqualifying event described in Rule 506(d)(1)(i)-(viii) of the Securities Act
(a “Disqualification Event”) is applicable to the Company or, to the Company’s
knowledge, any Person described in Rule 506(d)(1) (each, a “Company Covered
Person”). The Company has exercised reasonable care to determine whether any
Company Covered Person is subject to a Disqualification Event. The Company has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e).
4.2.5    No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default under:
(1) the Certificate of Formation or Bylaws of the Company; (2) any of the terms,
obligations, covenants, conditions or provisions of any contract, agreement,
indenture, mortgage, deed of trust, pledge, bank loan or credit agreement, or
any other agreement or instrument to which Company or the Bank, as applicable,
is now a party or by which it or any of its properties may be bound or affected;
(3) any judgment, order, writ, injunction, decree or demand of any court,
arbitrator, grand jury, or Governmental Agency applicable to the Company; or (4)
any statute, rule or regulation applicable to the Company or the Bank, except,
in the case of items (2), (3) or (4), for such violations, conflicts, breaches
or defaults that would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect on the Company and its Subsidiaries taken
as a whole, or (ii) result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any material property or asset of the
Company. Neither the Company nor the Bank is in default in the performance,
observance or fulfillment of any of the terms, obligations, covenants,
conditions or provisions contained in any indenture or other agreement creating,
evidencing or securing Indebtedness of any kind or pursuant to which any such
Indebtedness is issued, or any other agreement or instrument to which the
Company or the Bank, as applicable, is a party or by which the Company or the
Bank, as applicable, or any of the Company’s or the Bank’s properties may be
bound or affected, except, in each case, only such defaults that would not
reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on the Company.
4.2.6    Governmental Consent. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by the Company that have
not been obtained, and no registrations or declarations are required to be filed
by the Company that have not been filed in connection with, or, in contemplation
of, the execution and delivery of, and performance under, the Transaction
Documents, except as may be required pursuant to the Registration Rights
Agreement, the Securities Act, the Exchange Act, Regulation D, any applicable
state securities laws or “blue sky” laws of the various states and any
applicable federal or state banking laws and regulations.
4.3    Possession of Licenses and Permits. The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not reasonably be expected
to have, singularly or in the aggregate, a Material Adverse Effect on the
Company or such applicable Subsidiary; the Company and its Subsidiaries are in
compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect on the Company or such
applicable Subsidiary; all of the Governmental Licenses are valid and in full
force and effect, except where the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on the Company or such applicable Subsidiary; and neither the
Company nor, to the knowledge of the Company, any Subsidiary of the Company has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses, except where such proceedings would not have a
Material Adverse Effect on the Company or such applicable Subsidiary.
4.4    Financial Condition.
4.4.1    Company Financial Statements. The financial statements of the Company
included in the Company’s Reports (including the related notes, where
applicable) (i) have been prepared from, and are in accordance with, the books
and records of the Company; (ii) fairly present in all material respects the
results of operations, cash flows, changes in stockholders’ equity and financial
position of Company and its consolidated Subsidiaries for the respective fiscal
periods or as of the respective dates therein set forth (subject in the case of
unaudited statements to recurring year-end audit adjustments normal in nature
and amount), as applicable; (iii) complied as to form, as of their respective
dates of filing in all material respects with applicable accounting and banking
requirements, as applicable, with respect thereto; and (iv) have been prepared
in accordance with GAAP consistently applied during the periods involved,
except, in each case, (A) as indicated in such statements or in the notes
thereto or (B) to the extent that any unaudited interim financial statements do
not contain the footnotes required by GAAP, and were or are subject to normal
and recurring year-end adjustments, which were not or are not expected to be
material in amount, either individually or in the aggregate. The books and
records of Company have been, and are being, maintained in all material respects
in accordance with GAAP and any other applicable legal and accounting
requirements. The Company does not have any material liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due), except for those liabilities that are reflected or reserved
against on the consolidated balance sheet of the Company contained in the
Company’s Reports for the Company’s most recently completed quarterly or annual
fiscal period, as applicable, and for liabilities incurred in the ordinary
course of business consistent with past practice or in connection with the
Transaction Documents and the transactions contemplated hereby and thereby.
4.4.2    Absence of Default. Since the date of the Company’s latest audited
financial statements, no event has occurred which, either of itself or with the
lapse of time or the giving of notice or both, would give any creditor of the
Company the right to accelerate the maturity of any material Indebtedness of the
Company. The Company is not in default under any other Lease, agreement or
instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, non-compliance with which would not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect on
the Company and its Subsidiaries taken as a whole.
4.4.3    Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company has capital sufficient to carry on
its business and transactions and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Company or any Subsidiary of the Company.
4.4.4    Ownership of Property. The Company and each of its Subsidiaries has
good and marketable title as to all real property owned by it and good title to
all assets and properties owned by the Company and such Subsidiary in the
conduct of its businesses, whether such assets and properties are real or
personal, tangible or intangible, including assets and property reflected in the
most recent balance sheet contained in the Company’s Reports or acquired
subsequent thereto (except to the extent that such assets and properties have
been disposed of in the ordinary course of business since the date of such
balance sheet), subject to no encumbrances, liens, mortgages, security interests
or pledges, except (i) those items which secure liabilities for public or
statutory obligations or any discount with, borrowing from or other obligations
to the Federal Home Loan Bank, inter-bank credit facilities, reverse repurchase
agreements or any transaction by the Bank acting in a fiduciary capacity, (ii)
statutory liens for amounts not yet delinquent or which are being contested in
good faith and (iii) such as do not, individually or in the aggregate,
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries. The Company and each of its Subsidiaries, as lessee, has
the right under valid and existing Leases of real and personal properties that
are material to the Company or such Subsidiary, as applicable, in the conduct of
its business to occupy or use all such properties as presently occupied and used
by it. Such existing Leases and commitments to lease constitute or will
constitute operating Leases for tax accounting purposes, except as otherwise
disclosed in the Company’s Reports, and the Lease expense and minimum rental
commitments with respect to such Leases and Lease commitments are as disclosed
in all material respects in the Company’s Reports.
4.5    No Material Adverse Change. Since the date of the Company’s latest
audited financial statements, there has been no development or event which has
had or would reasonably be expected to have a Material Adverse Effect on the
Company or any of its Subsidiaries.
4.6    Legal Matters.
4.6.1    Compliance with Law. The Company and each of its Subsidiaries (i) have
complied with and (ii) are not under investigation with respect to, and, to the
Company’s knowledge, have not been threatened to be charged with or given any
notice of any material violation of any applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
instrumentality or agency thereof, having jurisdiction over the conduct of their
business or the ownership of their properties, except where any such failure to
comply or violation would not reasonably be expected to have, singularly or in
the aggregate, a Material Adverse Effect on the Company. The Company and each of
its Subsidiaries is in compliance with, and at all times prior to the date
hereof has been in compliance with, (x) all statutes, rules, regulations, orders
and restrictions of any domestic or foreign government, or any Governmental
Agency, applicable to it, and (y) its own privacy policies and written
commitments to customers, consumers and employees, concerning data protection,
the privacy and security of personal data, and the nonpublic personal
information of its customers, consumers and employees, in each case except where
any such failure to comply, would not reasonably be expected to have, singularly
or in the aggregate, a Material Adverse Effect on the Company and its
Subsidiaries taken as a whole. At no time during the two years prior to the date
hereof has the Company or any of its Subsidiaries received any written notice
asserting any violations of any of the foregoing.
4.6.2    Regulatory Enforcement Actions. The Company, the Bank and its other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, except where the failure to comply with which would not have a Material
Adverse Effect on the Company and its Subsidiaries taken as a whole. None of the
Company, the Bank or the Company’s other Subsidiaries nor any of their officers
or directors is now operating under any restrictions, agreements, memoranda,
commitment letter, supervisory letter or similar regulatory correspondence, or
other commitments (other than restrictions of general application) imposed by
any Governmental Agency, nor are, to the Company’s knowledge, (i) any such
restrictions threatened, (ii) any agreements, memoranda or commitments being
sought by any Governmental Agency, or (iii) any legal or regulatory violations
previously identified by, or penalties or other remedial action previously
imposed by, any Governmental Agency remain unresolved.
4.6.3    Pending Litigation. There are no actions, suits, proceedings or written
agreements pending, or, to the Company’s knowledge, threatened or proposed,
against the Company or any of its Subsidiaries at law or in equity or before or
by any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that would
reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on the Company and any of its Subsidiaries, or affect issuance or
payment of the Subordinated Notes; and neither the Company nor any of its
Subsidiaries is a party to or named as subject to the provisions of any order,
writ, injunction, or decree of, or any written agreement with, any court,
commission, board or agency, domestic or foreign, that would reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect on
the Company and any of its Subsidiaries taken as a whole.
4.6.4    Environmental. The Company and each of its Subsidiaries are in
compliance in all material respects with all Hazardous Materials Laws, except
where such noncompliance would not reasonably be expected to have, singularly or
in the aggregate, a Material Adverse Effect on the Company. There are no claims
or actions pending or, to the Company’s knowledge, threatened against the
Company or any of its Subsidiaries by any Governmental Agency or by any other
Person relating to any Hazardous Materials or pursuant to any Hazardous
Materials Law, except for such actions or claims that would not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect on
the Company and its Subsidiaries taken as a whole.
4.6.5    Brokerage Commissions. Except for commissions paid to the Placement
Agents, neither the Company nor any Affiliate of the Company is obligated to pay
any brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.
4.6.6    Investment Company Act. Neither the Company nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
4.7    No Misstatement. None of the representations, warranties, covenants and
agreements made in this Agreement or in any certificate or other document
delivered to the Purchaser, when viewed together as a whole, by or on behalf of
the Company pursuant to or in connection with this Agreement contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein not misleading in light of the
circumstances when made or furnished to the Purchaser and as of the Closing Date
(except for any statement therein or omission therefrom which was corrected,
amended or supplemented or otherwise disclosed in a subsequent certificate or
other document).
4.8    Internal Accounting Controls. The Company, the Bank and each other
Subsidiary has established and maintains a system of internal control over
financial reporting that pertains to the maintenance of records that accurately
and fairly reflects the transactions and dispositions of the Company’s assets
(on a consolidated basis), provides reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP, and that the Company’s and the Bank’s receipts and
expenditures and receipts and expenditures of each of the Company’s other
Subsidiaries are being made only in accordance with authorizations of the
Company management and board of directors, and provides reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of assets of the Company on a consolidated basis that would have a
Material Adverse Effect on the Company. Such internal control over financial
reporting is effective to provide reasonable assurance regarding the reliability
of the Company’s financial reporting and the preparation of the Company’s
financial statements for external purposes in accordance with GAAP. Since the
conclusion of the Company’s last completed fiscal year, there has not been and
there currently is not (i) any significant deficiency or material weakness in
the design or operation of its internal control over financial reporting which
is reasonably likely to adversely affect its ability to record, process,
summarize and report financial information, or (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s or the Bank’s internal control over financial reporting. The Company
(A) has implemented and maintains disclosure controls and procedures reasonably
designed and maintained to ensure that material information relating to the
Company is made known to the Chief Executive Officer and the Chief Financial
Officer of the Company by others within the Company and (B) has disclosed, based
on its most recent evaluation prior to the date hereof, to the Company’s outside
auditors and the audit committee of the Company’s board of directors any
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting which are reasonably likely to
adversely affect the Company’s internal control over financial reporting. Such
disclosure controls and procedures are effective for the purposes for which they
were established.
4.9    Tax Matters. The Company, the Bank and each Subsidiary of the Company
have (i) filed all material foreign, United States federal, state and local tax
returns, information returns and similar reports that are required to be filed,
and all such tax returns are true, correct and complete in all material
respects, and (ii) paid all material taxes required to be paid by it and any
other material assessment, fine or penalty levied against it other than taxes
(A) currently payable without penalty or interest, or (B) being contested in
good faith by appropriate proceedings.
4.10    Representations and Warranties Generally. The representations and
warranties of the Company set forth in this Agreement are true and correct as of
the date hereof and as otherwise specifically provided herein or therein. Any
certificate signed by an officer of the Company and delivered to the Purchaser
or to counsel for the Purchaser shall be deemed to be, as of the date of such
certificate, a representation and warranty by the Company to the Purchaser as to
the matters set forth therein.
5.
GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

The Company hereby further covenants and agrees with the Purchaser as follows:
5.1    Compliance with Transaction Documents. The Company shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations of the Company under the Transaction Documents.
5.2    Affiliate Transactions. The Company shall not enter into any transaction,
including the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of the Company except upon terms consistent with
applicable laws and regulations and found by the appropriate board(s) of
directors (or comparable organizational bodies) to be fair and reasonable and no
less favorable to the Company or such Affiliate than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate.
5.3    Compliance with Laws.
5.3.1    Generally. The Company shall comply and cause the Bank and each of its
other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such noncompliance would not reasonably be expected to have a Material Adverse
Effect on the Company and its Subsidiaries taken as a whole.
5.3.2    Regulated Activities. The Company shall not itself, nor shall it cause,
permit or allow the Bank or any other of its Subsidiaries to engage in any
business or activity not permitted by all applicable laws and regulations,
except where such business or activity would not reasonably be expected to have
a Material Adverse Effect on the Company, the Bank and/or such of its
Subsidiaries.
5.3.3    Taxes. The Company shall and shall cause the Bank and any other of its
Subsidiaries to promptly pay and discharge all material taxes, assessments and
other governmental charges imposed upon the Company, the Bank or any of its
other Subsidiaries or upon the income, profits, or property of the Company or
any Subsidiary and all claims for labor, material or supplies which, if unpaid,
will result in the imposition of a lien or charge upon the property of the
Company, the Bank or any of its other Subsidiaries. Notwithstanding the
foregoing, none of the Company, the Bank or any other of its Subsidiaries shall
be required to pay any such tax, assessment, charge or claim, so long as the
validity thereof is being or shall be contested in good faith by appropriate
proceedings, and appropriate reserves therefor shall be maintained on the books
of the Company, the Bank and such other Subsidiary.
5.4    Corporate Existence. The Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
that of the Bank and its and their rights and franchises.
5.5    Tier 2 Capital. If all or any portion of the Subordinated Notes ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five years immediately
preceding the Maturity Date of the Subordinated Notes, the Company will as
promptly as reasonably practicable notify the Holders of the Subordinated Notes,
and thereafter, subject to the terms of the Indenture, the Company and the
Holders will work together in good faith to execute and deliver all agreements
as reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to qualify as Tier 2 Capital;
provided, that nothing contained in this Agreement shall limit the Company’s
right to redeem the Subordinated Notes upon the occurrence of a Tier 2 Capital
Event.
5.6    Absence of Control. It is the intent of the parties to this Agreement
that in no event shall the Purchaser, by reason of any of the Transaction
Documents, be deemed to control, directly or indirectly, the Company, and the
Purchaser shall not exercise, or be deemed to exercise, directly or indirectly,
a controlling influence over the management or policies of the Company.
5.7    Secondary Market Transactions. The Purchaser shall have the right at any
time and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”). In connection with any such
Secondary Market Transaction, the Company shall reasonably cooperate with the
Purchaser and otherwise reasonably assist the Purchaser in satisfying the market
standards to which the Purchaser customarily adheres or which may be reasonably
required in the marketplace or by applicable rating agencies in connection with
any such Secondary Market Transaction. Each Purchaser shall bear the cost and
expenses of any such Secondary Market Transaction; provided, that the Company
shall bear the costs and expenses for any such Secondary Market Transactions
that represent a principal amount of at least $5,000,000, but in no event shall
the Company be required to incur more than $7,500 in costs or expenses per
Purchaser or $30,000 in the aggregate for all Purchasers in connection
therewith. Subject to the terms of future confidentiality agreements which will
be entered into in connection with the receipt of confidential information at
that time, information regarding the Company may be furnished without liability,
except in the case of gross negligence or willful misconduct, to the Purchaser
and to any Person reasonably deemed necessary by the Purchaser in connection
with such Secondary Market Transaction. The Purchaser shall cause any Person to
whom the Purchaser wishes to deliver confidential Company information related to
the Secondary Market Transaction to execute and deliver to the Company a
non-disclosure agreement reasonably acceptable to the Company unless such Person
is a party to a commercially reasonable non-disclosure agreement to which the
Company is a third party beneficiary. All documents, financial statements,
appraisals and other data relevant to the Company or the Subordinated Notes may
be retained by any such Person, subject to the terms of any applicable
non-disclosure agreement.
5.8    Insurance. At its sole cost and expense, the Company shall maintain, and
shall cause each Subsidiary to maintain, bonds and insurance to such extent,
covering such risks as is required by law or as is usual and customary for
owners of similar businesses and properties in the same general area in which
the Company or any of its Subsidiaries operates. All such bonds and policies of
insurance shall be in a form, in an amount and with insurers recognized as
adequate by prudent business persons.
5.9    Quoting on Bloomberg and DTC Registration. The Company shall use
commercially reasonable efforts to cause the Subordinated Notes to be quoted on
Bloomberg and, with respect to Subordinated Notes held by QIBs, shall cause such
Subordinated Notes to be registered in the name of Cede & Co. as nominee for
DTC.
5.10    Rule 144A Information. While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, the Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to Section 13 or 15(d) of the Exchange Act.
6.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER.

The Purchaser hereby represents and warrants to the Company, and covenants with
the Company as follows:
6.1    Legal Power and Authority. The Purchaser has all necessary power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. The Purchaser is an
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization.
6.2    Authorization and Execution. The execution, delivery and performance of
this Agreement and the Registration Rights Agreement have been duly authorized
by all necessary action on the part of the Purchaser, and, assuming due
authorization, execution and delivery by the other parties thereto, this
Agreement and the Registration Rights Agreement are each a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.
6.3    No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) the Purchaser’s organizational documents, (ii) any agreement to which
the Purchaser is party, (iii) any law applicable to the Purchaser or (iv) any
order, writ, judgment, injunction, decree, determination or award binding upon
or affecting the Purchaser.
6.4    Purchase for Investment. The Purchaser is purchasing the Purchased
Subordinated Note for its own account and not with a view to distribution and
with no present intention of reselling, distributing or otherwise disposing of
the same. The Purchaser has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for, or which is
likely to compel, a disposition of the Purchased Subordinated Note in any
manner.
6.5    Institutional Accredited Investor. The Purchaser is and will be on the
Closing Date either (i) an institutional “accredited investor” as such term is
defined in Rule 501(a) of Regulation D and as contemplated by subsections (1),
(2), (3) and (7) of Rule 501(a) of Regulation D, and has no less than $5,000,000
in total assets (an “Institutional Accredited Investor”), or (ii) a QIB that is
also an Institutional Accredited Investor.
6.6    Financial and Business Sophistication. The Purchaser has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the prospective investment in the
Subordinated Notes. The Purchaser has relied solely upon its own knowledge of,
and/or the advice of its own legal, financial or other advisors with regard to,
the legal, financial, tax and other considerations involved in deciding to
invest in the Subordinated Notes.
6.7    Ability to Bear Economic Risk of Investment. The Purchaser recognizes
that an investment in the Subordinated Notes involves substantial risk. The
Purchaser has the ability to bear the economic risk of the prospective
investment in the Subordinated Notes, including the ability to hold the
Purchased Subordinated Note indefinitely, and further including the ability to
bear a complete loss of all of the Purchaser’s investment in the Company.
6.8    Information. The Purchaser acknowledges that: (i) the Purchaser is not
being provided with the disclosures that would be required if the offer and sale
of the Subordinated Notes were registered under the Securities Act, nor is the
Purchaser being provided with any offering circular or prospectus prepared in
connection with the offer and sale of the Subordinated Notes; (ii) the Purchaser
has conducted its own examination of the Company and the terms of the
Subordinated Notes to the extent the Purchaser deems necessary to make its
decision to invest in the Subordinated Notes; and (iii) the Purchaser has
availed itself of publicly available financial and other information concerning
the Company to the extent the Purchaser deems necessary to make its decision to
purchase the Purchased Subordinated Note. The Purchaser has reviewed the
information set forth in the Company’s Reports, the exhibits and schedules
hereto and the information contained in the virtual data room established by the
Company in connection with the transactions contemplated by this Agreement.
6.9    Access to Information. The Purchaser acknowledges that the Purchaser and
its advisors have been furnished with all materials relating to the business,
finances and operations of the Company that have been requested by the Purchaser
or its advisors and have been given the opportunity to ask questions of, and to
receive answers from, Persons acting on behalf of the Company concerning terms
and conditions of the transactions contemplated by this Agreement in order to
make an informed and voluntary decision to enter into this Agreement and to
invest in the Subordinated Notes.
6.10    Investment Decision. The Purchaser has made its own investment decision
based upon its own judgment, due diligence and advice from such advisors as it
has deemed necessary and not upon any view expressed by any other Person or
entity, including either Placement Agent (or, with respect to the Indenture, the
Trustee). Neither such inquiries nor any other due diligence investigations
conducted by it or its advisors or representatives, if any, shall modify, amend
or affect its right to rely on the Company’s representations and warranties
contained herein. The Purchaser is not relying upon, and has not relied upon,
any advice, statement, representation or warranty made by any Person by or on
behalf of the Company, including the Placement Agents (or, with respect to the
Indenture, the Trustee), except for the express statements, representations and
warranties of the Company made or contained in this Agreement. Furthermore, the
Purchaser acknowledges that (i) the Placement Agents have not performed any due
diligence review on behalf of the Purchaser and (ii) nothing in this Agreement
or any other materials presented by or on behalf of the Company to the Purchaser
in connection with the purchase of the Subordinated Notes constitutes legal, tax
or investment advice.
6.11    Private Placement; No Registration; Restricted Legends. The Purchaser
understands and acknowledges that the Subordinated Notes are being sold by the
Company without registration under the Securities Act in reliance on the
exemption from federal and state registration set forth in, respectively, Rule
506(b) of Regulation D and Sections 4(a)(2) and 18 of the Securities Act, or any
state securities laws, and accordingly, may be resold, pledged or otherwise
transferred only if exemptions from the Securities Act and applicable state
securities laws are available to it. The Purchaser is not subscribing for
Subordinated Notes as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or presented at any seminar or
meeting. The Purchaser further acknowledges and agrees that all certificates or
other instruments representing the Subordinated Notes will bear the restrictive
legend set forth in the forms of Subordinated Note, which are attached as
exhibits to the Indenture. The Purchaser further acknowledges its primary
responsibilities under the Securities Act and, accordingly, will not sell or
otherwise transfer the Subordinated Notes or any interest therein without
complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement.
6.12    Placement Agents. The Purchaser will purchase the Purchased Subordinated
Note directly from the Company and not from the Placement Agents and understands
that neither the Placement Agents nor any other broker or dealer have any
obligation to make a market in the Subordinated Notes.
6.13    Tier 2 Capital. If the Company provides notice as contemplated in
Section 5.5 of the occurrence of the event contemplated in such section,
thereafter the Company and the Purchaser will work together in good faith to
execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to qualify as Tier 2 Capital; provided, that nothing
contained in this Agreement shall limit the Company’s right to redeem the
Subordinated Notes upon the occurrence of a Tier 2 Capital Event.
6.14    No “Bad Actor” Disqualification Events. Neither (i) the Purchaser, (ii)
any of its directors, executive officers, general partners or managing members,
nor (iii) any beneficial owner of the Company’s voting equity securities (in
accordance with Rule 506(d) of the Securities Act) held by the Purchaser is
subject to any Disqualification Events, except for Disqualification Events
covered by Rules 506(d)(2)(ii), 506(d)(2)(iii) or 506(d)(3) under the Securities
Act and disclosed reasonably in advance of the Closing in writing in reasonable
detail to the Company.
6.15    Accuracy of Representations. The Purchaser understands that each of the
Placement Agents and the Company will rely upon the truth and accuracy of the
foregoing representations, acknowledgements and agreements in connection with
the transactions contemplated by this Agreement and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify the Placement Agents and the Company.
6.16    Representations and Warranties Generally. The representations and
warranties of Purchaser set forth in this Agreement are true and correct as of
the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. Any certificate signed by a duly
authorized representative of Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be, as of the date of such
certificate, a representation and warranty by Purchaser to the Company as to the
matters set forth therein.
7.
MISCELLANEOUS.

7.1    Prohibition on Assignment by the Company. Except as described in Article
VII of the Indenture, the Company may not assign, transfer or delegate any of
its rights or obligations under this Agreement or the Subordinated Notes without
the prior written consent of the Purchaser.
7.2    Time of the Essence. Time is of the essence for this Agreement.
7.3    Waiver or Amendment. No waiver or amendment of any term, provision,
condition, covenant or agreement herein shall be effective unless in writing and
signed by the parties hereto. No failure to exercise or delay in exercising, by
any party hereto or any holder of the Subordinated Notes, of any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege preclude any other or further
exercise thereof, or the exercise of any other right or remedy provided by law.
The rights and remedies provided in this Agreement are cumulative and not
exclusive of any right or remedy provided by law or equity.
7.4    Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular Persons or situations, the remainder of this Agreement, and the
application of such provision to Persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
7.5    Notices. Any notice which any party hereto may be required or may desire
to give hereunder shall be deemed to have been given if in writing and if
delivered personally, or if mailed, postage prepaid, by United States registered
or certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, or if sent by
email, addressed:
if to the Company:
Veritex Holdings, Inc.
8214 Westchester Drive, Suite 800
Dallas, TX 75225
Attention: Chief Financial Officer
                 TEarley@veritexbank.com
with a copy (which shall not constitute notice) to:
Covington & Burling LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Attention: Michael P. Reed
                 mreed@cov.com
                 Christopher J. DeCresce
                 cdecresce@cov.com
if to the Purchaser:
to the address indicated on the Purchaser’s signature page attached to this
Agreement

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally, sent if sent by email or, if mailed,
three Business Days after it shall have been deposited in the United States
mails as aforesaid or, if sent by overnight courier, the Business Day following
the date of delivery to such courier (provided next business day delivery was
requested).
7.6    Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless the Purchaser consents in writing, no assignment
made by the Company in violation of this Agreement shall be effective or confer
any rights on any purported assignee of the Company. The term “successors and
assigns” will not include a purchaser of any of the Subordinated Notes from the
Purchaser merely because of such purchase.
7.7    No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of the
Purchaser shall be deemed to make the Purchaser a partner or joint venturer with
the Company.
7.8    Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to the Purchaser shall
be in form and substance reasonably satisfactory to the Purchaser.
7.9    Entire Agreement. This Agreement, the Indenture, the Registration Rights
Agreement and the Subordinated Notes along with the exhibits hereto and thereto
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and may not be modified or amended in any manner other
than by supplemental written agreement executed by the parties hereto. No party,
in entering into this Agreement, has relied upon any representation, warranty,
covenant, condition or other term that is not set forth in this Agreement, the
Indenture, the Registration Rights Agreement or in the Subordinated Notes.
7.10    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws to the extent such laws or principles
would require or permit the application of the laws of any jurisdiction other
than the State of New York. Nothing herein shall be deemed to limit any rights,
powers or privileges which the Purchaser may have pursuant to any law of the
United States of America or any rule, regulation or order of any department or
agency thereof and nothing herein shall be deemed to make unlawful any
transaction or conduct by the Purchaser which is lawful pursuant to, or which is
permitted by, any of the foregoing.
7.11    No Third Party Beneficiary. This Agreement is made for the sole benefit
of the Company and the Purchaser, and no other Person shall be deemed to have
any privity of contract hereunder nor any right to rely hereon to any extent or
for any purpose whatsoever, nor shall any other Person have any right of action
of any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agents may rely on the representations and
warranties contained herein to the same extent as if they were a party to this
Agreement.
7.12    Legal Tender of United States. All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.
7.13    Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by email delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
7.14    Knowledge; Discretion. All references herein to the Purchaser’s or the
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices. Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by the Purchaser, to the making of a determination or designation by
the Purchaser, to the application of the Purchaser’s discretion or opinion, to
the granting or withholding of the Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to the
Purchaser, or otherwise involving the decision making of the Purchaser, shall be
deemed to mean that the Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.
7.15    Waiver of Right to Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF THE COMPANY OR THE PURCHASER. THE PARTIES ACKNOWLEDGE THAT THEY HAVE
BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE PARTIES
FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING AND
RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES
AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND
THE REGISTRATION RIGHTS AGREEMENT AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO
EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
7.16    Expenses. Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated by this Agreement.
7.17    Survival. Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof. Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.
[Signature Pages Follow]





IN WITNESS WHEREOF, the Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.
COMPANY:


VERITEX HOLDINGS, INC.




By:            
Name:    
Title:    









IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.
PURCHASER:


[INSERT PURCHASER’S NAME]




By:            
Name:    [•]
Title:    [•]






Address of Purchaser:


[•]


Purchased Subordinated Note Amount:


$[•]




Purchaser’s DWAC Information:


DTC Participant Number: [•]
Entity Name: [•]
Contact Name: [•]
Contact Information: [•]





